Mr. Justice Dunn delivered the opinion of the court: In Bullis v. City of Chicago, 235 Ill. 472, and in numerous other decisions both before and since, many, if not all, of which are cited in Preston v. City of Chicago, 246 Ill. 26, questions decisive against the contention of the plaintiff in error have been determined. At the foundation of his case lies the proposition that the office of police patrolman was created by the charter of the city of Chicago in 1863 and was not abolished when the city adopted the Cities and Villages act. The cases referred to have decided this proposition against him, and have decided that there is now in force no statute creating the office of police patrolman and that a suit of this character cannot be maintained without an ordinance creating the office. His counsel devotes himself to a vigorous argument that these cases were wrongly decided and the positions announced in them should be abandoned, but we are not convinced and it would be useless to repeat the argument. Not only does the petition fail to allege any ordinance creating such office, but counsel states in his .brief that there is no such ordinance, and that therefore it follows that if the court adheres to its former decisions there are no policemen, either de jure or de facto, in the city of Chicago. This may be true, and it may be true that there is a defect in the law in regard to the method authorized by the Cities and Villages act of creating offices and filling them, and an inconsistency, because of such defect, between that act and the City Civil Service act. If so, it is the province of the legislature and not the court to correct such defect or inconsistency. Under the former decisions of the court, to which we adhere, the demurrer was properly sustained. Judgment affirmed.